DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This Office Action is in response to applicant’s arguments filed on 11/17/22.  Claims 1-53, 60-75 have been cancelled.  Claims 54-59, 76-80 are pending.  Claims 54-59 have been withdrawn.  Claim 76 has been amended.  Claims 76-80 are examined herein.
The Lisanti Declaration under 37 CFR 1.132 filed 11/17/22 is sufficient to overcome the 103 rejection of claims 76-80 based upon CAS REG NO 1022389-70-3 (of record) or over CAS REG NO 1047387-08-5 (of record), both in view of Peskin (US Patent 8,728,546, of record).
In light of the arguments presented, the following new rejection will now apply.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 76-80 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAS REG NO 1022389-70-3 (of record) or over CAS REG NO 1047387-08-5 (of record), both as evidenced by Sulpis et al. (“Calcium carbonate dissolution patterns in the ocean,” Nature Geoscience, 2021, 14, 423-428, abstract).
The instant claims are directed to a pharmaceutical composition comprising the claimed mitoketoscin compound and a pharmaceutically acceptable carrier or excipient. 
CAS REG NO 1022389-70-3 teaches that 1-methyl-β-(3-methylphenyl)-N-[2-(1-piperidinyl)ethyl-1H-indole-3-propanamide was entered into the database on 5/25/2008.  Various properties are also listed, including the bioconcentration factor.  

    PNG
    media_image1.png
    545
    679
    media_image1.png
    Greyscale

CAS REG NO 1047387-08-5 teaches that 1-methyl-N-[2-(1-piperidinyl)ethyl]-β-[3-(trifluoromethyl)phenyl]-1H-indole-3-propanamide was entered into the database on 9/7/2008.  Various properties are also listed, including the bioconcentration factor.  

    PNG
    media_image2.png
    489
    623
    media_image2.png
    Greyscale

 It is noted that the limitation regarding “wherein the concentration of the active ingredient is sufficient to inhibit the formation of MCF7 mammospheres in a human tumor” is obvious because inhibiting the formation of MCF7 mammospheres is considered a mechanism of action that will necessarily occur from any amount of the claimed compound.  The specification does not provide any guidance as to the minimum or maximum amounts required to produce this effect.
Nonetheless, this limitation is drawn to preamble or an intended use of a composition, therefore given little patentable weight insofar as it relates to this use.
	It is respectfully pointed out that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish from each other.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Thus, the intended use of a composition claim will be given no patentable weight.  
It is further respectfully pointed out that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  See MPEP 2111.02.
Sulpis et al. teach that calcium carbonate is abundant in the ocean and secreted by marine organisms (abstract).
The limitations regarding the pharmaceutically acceptable carrier being sodium chloride or water are also inherent since they are readily found in the ocean.  
In this manner, the claimed compounds are in contact with calcium carbonate, water, and sodium chloride, either in the ocean or in a marine organism.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627